Citation Nr: 1226036	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin rash groin and crotch area (other than the face).

2.  Entitlement to service connection for a skin rash of the face, to include as claimed as due to inservice herbicide exposure.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a disorder manifested by dizziness, to include as claimed as due to inservice herbicide exposure.  

6.  Entitlement to service connection for headaches, to include as claimed as due to inservice herbicide exposure.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for night sweats.  

9.  Entitlement to service connection for a scar of the right arm.  

10.  Entitlement to service connection for hearing loss.  

11.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

12.  Entitlement to an initial compensable rating for a scar of the right leg.  

13.  Entitlement to a compensable rating for a shrapnel wound scar of the right hand.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1968 to January 1970.  He served in the Republic of South Vietnam from November 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Custody of this case was subsequently transferred to the VA RO in St. Petersburg, Florida.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran was scheduled to testify at a travel Board hearing in June 2011 but he requested that the hearing be rescheduled.  He failed to appear for a re-scheduled travel Board hearing in June 2012.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The issues of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was notified in December 1970 of a rating decision that month which denied service connection for a skin rash of the groin and crotch area (other than the face) and, because he did not appeal that decision it became final.  

2.  The additional evidence received since the December 1907 rating decision, taken together with evidence previously on file, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin rash of the groin and crotch area (other than the face).  

3.  A skin rash of the face, diagnosed as rosacea, is first shown decades after active service and is not related to any incident of service, including inservice herbicide exposure.  

4.  A knee disability, including arthritis, is first shown decades after active service and is not related to any incident of service.

5.  Dizziness, headaches, and night sweats are not shown to be disease entities or anything more than symptoms of the service-connected PTSD.  

6.  A scar of the right arm is not demonstrated by the evidence of record.

7.  A hearing loss by VA standards is not demonstrated by the evidence of record.

8.  The Veteran's clinical signs and symptoms of PTSD are characterized, primarily, by sleep disturbance, episodic depression and impairment of mood and result in no more than occupational and social impairment with occasional descrease in work efficiency and intermittent periods of inability to perform occupational tasks.

9.  The Veteran's scar of the right leg is superficial, asymptomatic, non-tender and not productive of functional impairment.  

10.  The Veteran's shrapnel wound scar of the right hand is in the web between the thumb and index finger, did not involve any muscle and while it is deep, with loss of soft tissue, it is asymptomatic, stable and not elevated or depressed and is non-tender and not productive of functional impairment.  


CONCLUSIONS OF LAW

1.  The RO rating decision in December 1970 denying service connection for a skin rash of the groin and crotch area (other than the face) became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).  

2.  The additional evidence presented since the December 1970 rating decision denying service connection for a skin rash of the groin and crotch area (other than the face) is not new and material, and that claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  A skin rash of the face, to include rosacea, was not incurred in or aggravated by service and may not be presumed to be due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.309(a) (2011).  

3.  Disorders of the right knee and left knee, including arthritis, were not incurred in or aggravated by military service and arthritis of the knees may not be presumed to be of service origin.  38 U.S.C.A. §§ 111, 112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  A disorder manifested by dizziness, headache, and night sweats were not incurred in or aggravated by active service and may not be presumed to be due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.309(a) (2011).  

9.  A scar of the right arm was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

10.  Hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

11.  The criteria for an initial evaluation in excess of 30 percent for PTSD are not approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411.  

12.  The criteria for an initial compensable rating for a scar of the right leg are not approximated.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7805 (as in effect prior to and since October 23, 2008).  

13.  The criteria for a compensable rating for a shrapnel wound scar of the right hand are not approximated.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 4.21, 4.69, 4.118, Diagnostic Code 7805 (as in effect prior to and since October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Except for the claim for a compensable rating for a shrapnel wound scar of the right hand, the disabilities herein at issued were claimed, for service connection purposes, in the Veteran's February 2008 application in which he also applied to reopen a claim for service connection for a skin rash (claimed as a skin condition of the crotch).  

The Veteran was provided with pre-adjudication VCAA notice by letters, dated in June 3, 2008, and June 25, 2008.  He was notified of the evidence needed to substantiate claims of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The June 25, 2008, letter informed the Veteran of what was needed to substantiate the claim for a compensable rating for a shrapnel wound scar of the right hand.  

Subsequently, an RO letter in November 2008 informed the Veteran of the reason for his prior denial of service connection for a skin rash (claimed as a skin condition of the crotch), i.e., that no such skin rash had been found in the only postservice evidence of a 1970 VA examination and that evidence of current disability was required.  

This appeal arises from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) in April 2009, with several initial ratings assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs).  The Veteran declined the opportunity to testify in support of his claims.  His VA outpatient treatment (VAOPT) records are on file, as are records from a Vet Center.  He has not indicated that he receives private treatment for the disabilities at issue.  He has been afforded a VA psychiatric rating examination.  He was previously afforded VA audiometric testing and an orthopedic examination in 1970.  And, more recently, he was afforded a VA dermatology examination in 2008.  While he has requested, in his VA Form 9, a more recent VA audiometric examination, after having been afforded such an examination in 1970 VA is not required to examination him yet again. 

As to reopening of the claim for service connection for a skin rash (claimed as a skin condition of the crotch), under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The March 1968 examination for pre-induction revealed the Veteran's blood pressure was 138/82.  Audiometric testing revealed that his thresholds, in decibels, at certain frequencies were as follows: 

Hertz ?
500
1000
2000
3000
4000
6000
Right
0
0
0
Not tested
0
Not tested
Left
0
0
0
Not tested
0
Not tested

The examination in January 1970 for service separation revealed that the Veteran's blood pressure was 130/86 and his hearing of the whispered voice was 15/15 in each ear.  No audiometric testing was conducted.  In an adjunct medical history questionnaire he reported not having frequent or severe headaches; dizziness or fainting spells; hearing loss; history of a head injury; high or low blood pressure; cramps in his legs; arthritis or rheumatism; trick or locked knee; frequent trouble sleeping; frequent or tarrying nightmares; bone, joint or other deformity but did report a history of broken bones.  

In the Veteran's original claim for service connection in 1970 he claimed, in part, service connection for a "shrapnel rt hand cond [sic]" and for a "skin cond [sic] (crotch)" as well as for "both ears cond [sic]."  

On VA general medical examination in 1970 the Veteran reported that his hearing seemed to be weaker.  He reported that he was right handed and that he had had "crotch 'rot' in the groin area" which had begun while he was in Vietnam.  

On physical examination the Veteran's ear canals were and there no discharge or perforations.  His blood pressure was 120/70.  He had no audible cardiopathy.  With respect to his skin it was reported that he had been treated, off and on, after service discharge but on current examination it had completely cleared and he had no residuals.  The diagnosis was a "history of dermatitis (crotch 'rot') now clear."  

Audiometric testing revealed that his thresholds, in decibels, at certain frequencies on air conduction testing were as follows: 

Hertz ?
500
1000
2000
3000
4000
Right
0
5
0
Not tested
0
Left
0
0
5
Not tested
5

His speech discrimination ability was 96 percent in each ear.  

On orthopedic examination the Veteran reported that he had had a shrapnel wound of the right hand which now caused occasional discomfort.  On examination he had a scar adjacent to the second metacarpal in the first web space.  It was proximal to the metacarpal joint and was about the size of a ten cent piece at the point of entry and removal of the shell fragment.  All digital motion was within normal limits.  There was no sensory disturbance.  An X-ray of his right hand revealed a small defect at the tip of the distal phalanx of the index finger but no other abnormality.  The diagnosis was a healed shell fragment wound of the right hand manifested by soft tissue scarring.  

The Veteran was notified in December 1970 of a rating decision that month which granted service connection for a scar of the right hand, due to a shrapnel wound, and which, in pertinent part, denied service connection for a skin rash and an ear condition.  

On file since the 1970 rating decision is the Veteran's February 2008 claim in which he alleged that all of the disabilities for which he is now seeking service connection originated in or were due to his service in Vietnam.  

Records from March 2008 to April 2009 of a Vet Center show that in March 2008 the Veteran reported having had trouble sleeping as well as a loss of motivation and energy.  He was alert, coherent, and fully oriented.  His physical appearance was appropriated and his speech was clear and fluent.  There was no evidence of any deficit of memory or concentration functions.  His mood was sad and he had a constricted affect.  He denied homicidal and suicidal ideation or plans.  Later that month his mood was sad and tearful, and he had a constricted affect.  He continued to receive individual counseling throughout 2008, during which time he had been anxious about attending a high school reunion and about potentially moving to Florida.  

On VA dermatology examination in July 2008 the Veteran's claim file was not available for review.  He reported that that the missile injury of the right hand was a perforating wound which had been sutured in the field and a dressing applied.  About a week later the sutures were removed and there was no further examination.  He now had no current symptoms at the scar area.  On physical examination the scar was on the dorsum of the first dorsal space of the right hand and was circular in shape and 1 centimeter (cm.) in diameter.  There was no adherence to underlying tissue.  The texture of the skin was regular and not shiny or scaly.  The scar was stable and was not elevated or depressed.  The scar was reported to be deep with loss of soft tissue around the scar 0.25 cms. "all along."  There was no inflammation or edema and the scar was not keloid.  The scar was whitish and hypopigmented.  There was no area of induration or inflexibility of the skin.  There was no limitation of motion or other limitation of function caused by the scar.  He had full range of motion of the thumb and index finger of the right hand and of the entire right hand.  

The diagnosis was a residual scar of the first dorsal space of the right hand between the thumb and index finger which was mobile and non-tender.  It was noted that the Veteran displayed another scar, which was on the right leg and which was not due to a shrapnel wound.  He reported that during boot camp he had a small laceration of the right leg, which later got infected, leaving behind a scar which was 2 cms. long by 0.5 cms. and which was mobile and non-tender.  The scar condition had not worsened since his injury.  

Vet Center records show that in September 2008 the Veteran admitted to a history of feeling great sadness and having bouts of depression, which had increased in frequency and severity since visiting the "Wall."  During these depressive states he had an isolative pattern during which he did not communicate with anyone, even family members.  He also reported a loss of motivation and energy.  On mental status examination his physical appearance was appropriate and he showed no signs of any motor or neurological impairment.  His speech was clear and fluent.  There was no evidence of any deficit of memory or concentration.  He denied delusions and hallucinations.  His mood was sad and his affect was constricted.  

On VA psychiatric examination in December 2008 the Veteran's claim file was available for review.  He reported that while in Vietnam, in addition to police duties, he had been assigned to combat tasks and had performed security duties and had been involved in convoys.  At such times he was exposed to mortar attacks.  There had been weekly rocket attacks and he had been exposed to small arms fire.  He had frequently been in "hot LZs."  Currently he saw a psychotherapist at a Vet Center about twice monthly.  He was not on any psychiatric medications had denied any psychiatric hospitalizations.  

The Veteran reported that he frequently became depressed and moody.  He related having crying spells and would become withdrawn.  His daughters provided support before any depression intensified.  When he had recently visited the "wall" in Washington, D.C., he felt that he had been crying and shaking.  He occasionally awoke with crying spells and he related having nightmares that varied in frequency but occurred usually at least one to three times weekly.  He often awoke due to nightmares, at which times he would be shaking and afraid.  He slept six hours or less.  He tried to avoid thinking or talking about Vietnam.  Despite efforts to suppress intrusive thoughts and memories, he found himself thinking of Vietnam on a daily basis.  

The Veteran reported that at times he verbally lashed out at people and on one occasion there had been domestic violence.  However, he had now learned to walk away.  Nevertheless, the anger did frequently intensify.  He had had passing suicidal thoughts, particularly after the dissolution of his first marriage but he denied any suicide attempts.  He had period of more intense anxiety but his symptoms did not meet the criteria for formal panic attacks.  He felt uncomfortable when he went out into public areas.  He jumped very easily at loud noises or "bangs."  

The Veteran was currently working, and had worked for 8 years, for the Post Office as a machine mechanic.  He worked alone and had generally been functioning fine.  He had had any suspensions for disciplinary problems.  Previously, he had worked for 27 years in a fire department, attaining the rank of Captain.  His camaraderie with other firemen had had a beneficial effect on him.  He had had some trauma from that job, having received third degree burns of up to 30 percent of his body.  He had also worked side jobs over the years as a bus driver without any problems.  His second marriage was ongoing and had lasted 28 years.  He had a satisfactory relationship which he partially attributed to his wife being understanding of him.  He was close to his two daughters.  His communication within his family was "okay."  However, he had occasional road rage, which upset his wife.  He got along satisfactorily with his three siblings and had one long-term friend.  He was not very active in a veterans service organization.  He enjoyed watching sports and engaging in some travel with his wife, and going on drives.  He had belonged to a bowling league for a couple of years, but that had been four years ago.  He denied any suicide attempts and denied other violence.  The Veteran reported that since returning from Vietnam he had had hypertension.  He had no past problems with alcohol or drugs.  

On mental status examination the Veteran was appropriately dressed and groomed.  No unusual behaviors were noted.  He was pleasant and cooperative.  His mood appeared mildly irritable.  There was some constriction of affect.  His speech was of normal rate, pressure, and volume.  There were no hallucinations, delusions or overt psychotic symptoms.  His thought processes were organized, rational, and relevant.  No current suicidal or homicidal ideation was elicited.  He was oriented in all spheres.  His memory and concentration seemed adequate.  His insight was fair to good but his judgment was mildly impaired.  

The examiner commented that the Veteran's most prominent symptoms seemed to be his depression and some withdrawal, intrusive thoughts, and hypervigiliance.  He had functioned adequately over the years and had worked steadily for at least 35 years.  His interpersonally functioning had been fine.  He reported doing well at his current job, in part because he worked alone.  Socially, he had a good relationship with his spouse and daughters, and he had some other social supports as well.  He had had episodes of behavioral "dyscontrol," such as road rage and driving, and on one occasion in the past an episode of domestic violence.  

The diagnoses were PTSD secondary to combat trauma and hypertension.  His Global Assessment of Functioning (GAF) score was 60 to 65.  He was currently employed and seemed to be able to maintain employment.  

Vet Center records show that in March 2009 it was noted that there had recently been three deaths in the Veteran's family but in April 2009 he was looking forward to moving to Florida and intended to continue Vet Center treatment in Tampa.  

In a May 2009 letter from a VA Environmental Health Clinician the Veteran was informed that he had been chosen to participate in the VA Agent Orange Registry Program.  The results of an examination revealed that he had hypertension, depression, PTSD, "Gout - 1995", osteoarthritis of the shoulder and knee, and rosacea.  

VAOPT records of June and July 2009 reflect that in June 2009 a problem list included active hypertension and acne rosacea.  Also, it was noted that he had an allergy to Tetracyline and had developed a minor rash on the volar aspects of his arms when he had been on Tetracyline during boot camp.  He had just moved to Florida.  On a review of his systems, he had no headaches.  On physical examination he was alert and fully oriented.  He had a rosacea rash on his nose and checks, with a pustular aspect but without significant lesions.  

VAOPT records show that in July 2009 the Veteran reported sleeping poorly, awakening every 2 hours at which times he has anxious and sweating.  He had a history of recurrent depression.  He described chronic dysthymia with periodic major depression.  He had no history of suicide attempts but had had fleeting suicidal ideation in the past.  He had no suicidal or homicidal ideation currently.  He denied hallucinations.  He denied having cyclic moods but reported having panic attacks almost daily.  He had had an atypical attack, in that it had last 10 minutes, on the way to the clinic.  He now took Zoloft which was helpful and attended PTSD groups at a Vet Center outreach program.  He was now retired.  On mental status examination he was alert and oriented.  He was neatly dressed and groomed.  He was pleasant and cooperative.  He had normal motor activity.  His speech was of normal rate, rhythm, and volume.  His thought processes were logical, sequential, and goal oriented.  His memory was intact to immediate recall and his recent and remote memory were intact, as was his concentration.  He had no auditory, visual or tactile hallucinations but had the chronic perceptual distortions which were typical of PTSD.  His mood was depressed and anxious.  His affect was appropriate to his mood and with normal range.  His judgment was normal and his insight was intact.  The diagnosis was PTSD.  His GAF score was 54.  

In the Veteran's VA Form 9, Substantive Appeal, in July 2009 he reported that he had a chronic skin rash on his face for which he received VA treatment and for which he had been prescribed medication by VA.  He pointed out that he had filed a claim in 1970 for a "rash."  He reported that when his hearing was tested in 1970 he was told that his hearing loss was less than that which was needed (for service connection) but that since then his hearing had noticeably worsened and he requested additional VA testing of his hearing acuity.  As to hypertension, he related that this went back to his exit from Vietnam and that upon returning to Tacoma, Washington, he was told that his blood pressure was above normal and was high for his age and weight.  At that time his lowest blood pressure was about 89/120.  His blood pressure had continued to remain elevated and this was chronic and continuous.  He also had dizziness, headaches, and night sweats which were all symptoms or side effects of his PTSD.  Also, his hypertension was a side effect of his PTSD.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis and a sensorineural hearing loss will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

Generally, in claims for service connection the Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Finality

The RO originally denied the claim of service connection for a skin rash (claimed as a skin condition of the crotch) in December 1970 because at that time no such skin rash was found on the postservice VA examination in 1970.   

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision.  By operation of law, the rating decision, denying the original claim of service connection became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

Reopening

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Lay Evidence

As to the Veteran's statements, a layperson is generally not capable of opining on matters requiring medical knowledge but may attest to contemporaneous observable facts, e.g., symptoms and features.  See 38 C.F.R. § 3.159(a)(1) and (2); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (distinguishing competency and credibility).  This may establish a diagnosis when (1) a layperson is competent to identify the medical condition, or (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The credibility of any competent lay evidence must then be weighed against other evidence but may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Other factors are the lapse of time in recalling events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Analysis

Reopening of the Claim for Service Connection For A Psychiatric Disorder A Skin Rash (Claimed As A Skin Condition Of The Crotch)

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

The evidence on file at that time of the unappealed 1970 rating decision denying service connection for a skin rash (claimed as a skin condition of the crotch) consisted only of the Veteran's STRs and the report of VA examination in 1970.  The STRs were negative for a skin rash of the groin (crotch) area.  The 1970 VA examination noted that the Veteran had a history of dermatitis of the groin, described as crotch rot, but that it was then clear.  

In other words, the skin involvement, as a rash or otherwise, of the groin (or crotch) had resolved by the time of the 1970 VA examination.  Thus, there was no current disability for which service connection could be granted.  

Absent evidence of current disability, there is no basis for granting service connection for disability of either knee.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.)  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring the existence of a present disability for VA compensation purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Here, the additional evidence received since the 1970 rating decision does not show that the Veteran has had, at any time since military service, any skin condition of the groin (or crotch) area.  Thus, there is now, just as there was in 1970, no evidence of a current skin disability of the groin (crotch).  Consequently, for this reason, the additional evidence received since the 1970 rating decision is not new and material and the application to reopen that claim is denied.  

A Skin Rash of the Face, Including As Due To Inservice Herbicide Exposure

The Veteran served in Vietnam and, so, is presumed to have been exposed to herbicides in Vietnam.  However, the only non-cancerous skin conditions which are presumptively related to inservice herbicide exposure are chloracne and other acneform diseases.  In this case, there is no competent evidence that the Veteran has ever had chloracne or other acneform disease of any part of his body at any time.  

The Veteran's implicit allegation that any current skin disorder of the face is somehow related to his inservice exposure to herbicides is not competent because he does not have the medical training, education or expertise to make such a medical conclusion.  Likewise, he has not stated that he has continuously had skin symptoms since service discharge and, so, continuity of symptomatology is not established. 

While the Veteran pointed out in his VA Form 9 that he had filed a claim for service connection for a rash in 1970, at that time he limited the claim by his description of the involvement being in the groin (crotch) area.  The evidence on file shows that the earliest clinical notation of a skin rash of the face is in May and June 2009 when he was reported to have rosacea of the nose and cheeks.  

Accordingly, the Board must conclude that the Veteran's rosacea of the nose and cheeks, first demonstrated decades after service, is unrelated to his military service, including inservice exposure to herbicides.  


Right and Left Knee Disorders

The only evidence of disability of the Veteran's knees is the May 2009 letter from a VA Environmental Health Clinician which indicates that the Veteran has knee arthritis (although it is not clear whether this was in one knee or both knees).  However, this evidence stands in isolation.  Specifically, it is neither contended or shown that the Veteran had any knee injury or symptomatology of the knees, much less arthritis, during his military service or arthritis within one year after his discharge from service in January 1970.  

There is otherwise nothing in the record, including any lay evidence, which links any current knee arthritis to the Veteran's period of military service decades earlier.  Thus, the Board must conclude that the Veteran's knee arthritis, first demonstrated decades after service, is unrelated to his military service and, so, service connection for disability of the knees, including knee arthritis, is not warranted.  

A Disorder Manifested By Dizziness, Headaches, And Night Sweats, Including As Due To Inservice Herbicide Exposure

In the Veteran's VA Form 9 he stated that this dizziness and headaches, as well as his night sweats were due to his service-connected PTSD.  However, in this regard, there is no competent evidence that any of these complaints are actually separate disease entities for the purpose of granting service connection.  Rather, the evidence indicates that these are no more than symptoms of the Veteran's service-connected PTSD and, as such, must be considered for rating purposes together with his PTSD.  Otherwise, there would be double compensation, also known as pyramiding, which is prohibited under 38 C.F.R. § 4.14.  That regulation provides that the "evaluation of the same disability under various diagnoses is to be avoided" and that "the evaluation of the same manifestation under different diagnoses are to be avoided."  

To the extent that the Veteran has alleged that these symptoms are due to his inservice exposure to herbicides, as stated, none of these service connections are shown to constitute a disease entity as opposed to mere symptoms of PTSD.  Additionally, even if there were evidence that these were actual disease entities, they are not presumptively due to inservice herbicide exposure nor is there any competent evidence on file to that effect, as opposed to the Veteran's utter speculation.  

Accordingly, service connection for dizziness, headaches, and night sweats, including as due to inservice herbicide exposure, must be denied.  

Scar Of The Right Arm

The evidence in this case does not establish that the Veteran has a scar on his right arm (other than the already service connection scar of the right hand).  While a June 2009 VAOPT record reflects that he had had an acute allergic rash to Tetracyline during boot camp consisting of a minor rash of the volar aspects of his arms, there is no evidence of a recurrence of that rash, either on his arms or any other part of his body.  

In sum, absent evidence of a current scar of the right arm, as well as other evidence relating such a scar to his military service, service connection for a right arm scar is not warranted.  See Brammer, 3 Vet. App. at 225 (1992); Degmetich, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. at 521 (1996).  

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran's DD 214 does not show that he was given awards, decorations or citations indicative of participation in combat.  His military occupational specialty was a military policeman.  He was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, and Expert Badges for the M-14 and M-16.  Further, he has not alleged that he participated in combat, even though he served in Vietnam, which was a combat theater.   

Even if the Veteran participated in training for combat, as opposed to actual participation in combat, this does not equate to participation in actual combat for the purpose of applying the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Accordingly, the Board concludes that he was not exposed to loud noise from weapons or artillery fire in combat and, so, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not applicable.  Nevertheless, in light of the information contained in his DD 214 and personnel records, the Board concedes that the Veteran was exposed to loud noise during his military service inasmuch as he was in a combat theater.  However, this is not the same as being injured due to acoustic trauma and having resulting chronic disability.  Reeves, Id. 

That is to say, the Board declines to equate the mere presence of the Veteran near loud noise from explosions or weapons fire with permanent hearing loss from injury to the ears caused by acoustic trauma.  Although he, like most veterans, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, to this effect and the Board is aware of none.  Thus, while conceding that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma resulting in chronic hearing loss should be conceded.  

Here, the Veteran's hearing acuity was normal at entrance into active service upon audiometric testing.  While audiometric testing was not conducted at separation from service in 1970, his hearing of the whispered voice was 15/15 in each ear.  Moreover, audiometric testing later in 1970 revealed his hearing was normal by VA standards.  In this regard, the Veteran has reported that he was told in 1970 that he had a hearing loss but that, essentially, it was only minimal and did not qualify for disability compensation at that time.  However, a review of the audiometric test results of the 1970 examination shows no threshold levels at 500, 1000, 2000 or 4000 Hertz were above 5 decibels and most threshold levels were zero (0).  This hardly lends credence, much less corroboration of the history the Veteran relates of being told at that time that he had a hearing loss but of only minimal severity. 

Thus, in sum, the evidence does not show that the Veteran now has a hearing loss by VA standards.  Accordingly, service connection for hearing loss is not warranted. 

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

PTSD Rated 30 percent

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Under 38 C.F.R. § 4.130, DC 9411, the General Rating Formula for Mental Disorders, sets forth the criteria for the next higher rating, of 50 percent, for major depressive disorder and these are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).   See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a higher rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the rating criteria that determines the rating.  

The Veteran is not now employed, having retired after working for many years.  In other words, his not now being employed is because he chose to retire and not because he was unable to obtain or retain employment due to his PTSD.  He endorses many of the classical symptoms of PTSD, such as nightmares and intrusive thoughts.  He also complains of dizziness, headaches, and night sweats.  He had some impairment of judgment and complains of impaired sleep, for which he takes medication.  However, he has not genuinely endorsed suicidal or homicidal ideation and he does not have impaired memory or ability to concentrate, although he has had impaired mood and affect.  He has had irritability, sleep disturbance, and depression but he has been fully oriented and has no thought disorder, delusions or hallucinations which would warrant a rating in excess of 30 percent.  

The Veteran's difficulties establishing effective work and social relationships is encompassed in the 30 percent rating but, overall, he has not displayed the signs, symptoms or manifestations of psychiatric disability which warranted a rating in excess of 30 percent.  This is corroborated by the GAF scores which are attributable solely to his PTSD indicating only mild, or at most moderate, difficulty in social and occupational functioning.  His current condition is not shown to be significantly different than it has been for many years, during which time he worked on a full-time basis without impairment, before retiring, and had a completely functional and satisfactory family life.  

Thus, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent for the service-connected PTSD at any time since the date of receipt of the claim for service connection.  Fenderson, supra.  In other words, the Veteran's PTSD has been no more than 30 percent disabling since that date, so his rating cannot be "staged" because the 30 percent rating is his greatest level of functional impairment since that date.  

Thus, in conclusion, the Board concludes that initial disability rating in excess of 30 percent for the service-connected PTSD is not warranted at any time since the receipt of the claim for service connection for that disorder.  

An Initial Compensable Rating For A Right Leg Scar

On January 20, 2012, but effective retroactively to October 23, 2008, 38 C.F.R. § 4.118 was revised to clarify that as to claims filed before the October 23, 2008, revision of the criteria for ratings scars but not rated prior to October 23, 2008, should be rated under the old criteria subject to the right to request review under the new criteria that became effective October 23, 2008 for rating scars even if there is no worsening and this encompasses claims that have received an initial rating but are still pending in the appeals process.  77 Fed.Reg. 2909, 2010 (January 20, 2012).  

Here, the Veteran's claim for an increased rating for a shrapnel wound scar of the right hand was received on February 29, 2008.  

Under the rating criteria in effect prior to October 23, 2008, 38 C.F.R. § 4.118 provide, at DC 7803 that superficial, poorly nourished scars, with repeated ulceration, warranted a maximum rating of 10 percent.  DC 7804, in effect prior to October 23, 2008, provided that scars which were superficial, tender and painful on objective demonstration warranted a maximum rating of 10 percent.  DC 7805 provided, prior to October 23, 2008, that other scars were to be rated on the basis of limitation of function of part affected.  

Under the criteria which became effective October 23, 2008, DC 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating.  Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

DC 7805 provides that other scars (than disfiguring or burn scars under DCs 7800 thru 7802 or unstable or painful scars under DC 7804) are evaluated under an appropriate diagnostic code. 

The 2008 VA dermatology examination found that the Veteran had a residual scar from an inservice right leg laceration.  The scar was only 2 cms. by 0.5 cms. and was mobile and non-tender.  It was also noted not to have worsened since it was incurred and, so, is stable in nature.  More to the point, the scar is not shown, nor alleged, to be productive of any functional impairment.  

In sum, the evidence does not show that the right leg scar has been other than superficial, stable, non-tender, and asymptomatic.  Thus, the Board concludes that the record as a whole does not show that the disability equals or more nearly approximate the criteria for a compensable rating at any time since the date of receipt of the claim for service connection.  Fenderson, supra. 

A Compensable Rating For A Shrapnel Wound Scar Of The Right Hand

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  

As to muscle injuries, 38 C.F.R. § 4.56(a) provides that a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) provides that for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; and 38 C.F.R. § 4.56(d) provides that disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  

Under 38 C.F.R. § 4.73, DC 5309, as to the intrinsic muscle of the hand, the thenar eminence; short flexor, opponens, abductor and adductor of thumb; hypothenar eminence; short flexor, opponens and abductor of little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei, the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion with a minimum 10 percent rating.  

38 C.F.R. § 4.71a, DC 5228 provides that limitation of motion of the thumb of the major extremity warrants a noncompensable rating when there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

The Veteran sustained a shell fragment wound of the right hand, and his is right handed, involving the web between the thumb and the first (index) finger.  There is some evidence that the wound was a perforating, or through-and-though, wound.  While the evidence indicates that it was a deep wound, the evidence does not show that there was any involvement, injury or loss of muscle tissue; although there is some evidence of loss of soft tissue beneath the residual scar.  

The scar, while slight discolored, is not depressed, elevated, keloid, unstable or tender.  Significantly, the evidence shows that the Veteran has full range of motion of the digits of the right hand and of the right hand itself.  Also, while a 1970 VA X-ray revealed a small defect at the tip of the distal phalanx of the right index finger, this is not shown to be related to the shrapnel wound which was to the area between the thumb and the first (index) finger.  

In sum, the wound caused no muscle injury and the result scar is asymptomatic and not productive of any functional impairment at any time during this appeal.  

Thus, the Board concludes that the evidence does not show that there has been such residual disability as to equal or more nearly approximate the criteria for a compensable rating at any time since the date of receipt of the claim for service connection.  Fenderson, supra. 

Extraschedular

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's PTSD.  Numerous symptoms are contemplated in the schedular criteria for rating psychiatric disorders, and the Veteran is not shown to have any symptoms or other potential impairment not contemplated in the rating criteria.  Similarly, his service-connected scars are asymptomatic, not productive of functional impairment, and are not manifested by symptoms outside the contemplated rating criteria.  

Thus, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular evaluations are adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 

The Board must determine whether the preponderance of the evidence is unfavorable.  If so, the appeal is denied, but if the preponderance is favorable or the evidence is in equal balance, the appeal is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the appeal, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  Here, for the reasons explained, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be favorable resolved. 


ORDER

In the absence of new and material evidence, the application to reopen the claim for service connection for a skin rash of the groin and crotch (other than the face) is denied. 

Service connection for a skin rash of the face, to include as claimed as due to in-service herbicide exposure, is denied. 

Service connection for disorders of the right and left knees is denied.  

Service connection for a disorder manifested by dizziness, headaches, and night sweats, to include as claimed as due to in-service herbicide exposure, is denied. 

Service connection for a scar of the right arm is denied. 

Service connection for hearing loss is denied.  

An initial rating for PTSD in excess of 30 percent is denied. 

An initial compensable rating for a scar of the right leg is denied. 

A compensable rating for a shrapnel wound scar of the right hand is denied.  


REMAND

Although the Veteran has claimed that his hypertension is due to herbicide exposure while he was in Vietnam, hypertension is not presumptive due to such exposure and the Veteran has not submitted any evidence corroborating this theory of entitlement.  In order to prevail, he is hereby notified that he should submit competent evidence, and not mere lay speculation, that his current hypertension is due to inservice herbicide exposure.  

However, the Veteran also claims that his current hypertension is due to, or, implicitly, aggravated by his service-connected PTSD.  Since the Veteran reported at the December 2008 VA psychiatric examination and in his VA Form 9 that he had had hypertension since returning from Vietnam, he should be asked for provide information as to all corroborating sources, including any and all lay sources of information.  

VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders.  See www.ptsd.va.gov/professional/pages/ptsd-physicial-health.asp.  Thus, the Veteran should be afforded a VA examination to determine whether there exists any relationship between his service-connected PTSD and his current, and claimed, hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the names and addresses of all clinical (private or VA) and lay sources, including all relevant dates, which will corroborate his history of having had hypertension since he returned from Vietnam.  He should be provided with the appropriate release forms for his execution so that VA may attempt to obtain all relevant clinical records.  

2.  Afford the Veteran an examination for the purpose of determining whether his current hypertension is secondary to his service-connected PTSD.  In so doing, the examiner is asked to address the following questions: (1) Is it at least as likely as not (50 percent or greater probability) that the pathology, symptoms, and signs presented by the Veteran's service-connected PTSD have caused the Veteran to develop hypertension?  (2) It is at least as likely as not (50 percent or greater probability) that the pathology, symptoms, and signs presented by the Veteran's service-connected PTSD have aggravated (permanently worsened) the Veteran's hypertension?

The examination should discuss the known risk factors for the Veteran's development of hypertension, if any; and what role such risk factors played in the development of hypertension in this Veteran.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and provide them with the appropriate period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


